internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br3-plr-162881-01 date date legend taxpayer corporation a subsidiary b subsidiary c dear this is in response to a letter dated date from your authorized representative requesting rulings under sec_901 and sec_305 of the internal_revenue_code code the information submitted for consideration is substantially as set forth below taxpayer a domestic_corporation wholly owns corporation a a german corporation for which an election has been filed to treat it as a disregarded_entity for u s federal tax purposes corporation a owns all of the outstanding_stock of two german subsidiaries subsidiary b and subsidiary c the subsidiaries corporation a is a holding_company for its two subsidiaries its income is composed primarily of distributions from subsidiary b for u s federal tax purposes both of the subsidiaries are treated as corporations the three german corporations have elected to aggregate their taxable_income for german income_tax purposes in what is commonly referred to as an organschaft an organschaft is similar in concept to but not exactly the same as a u s consolidated_group for german tax purposes corporations are statutorily required to enter into a profit and loss transfer agreement as a condition for filing as an organschaft under this agreement the german subsidiaries are required to transfer their pre-tax profits and losses to the parent_corporation a this transfer cannot be waived because corporation a has a legal right to the pre-tax profits of the subsidiaries since each subsidiary is obligated to transfer all of its pre-tax profits to corporation a corporation a receives from each subsidiary the means to satisfy the related tax_liability corporation a is obligated to compensate the subsidiaries for any losses they incur even when corporation a itself has generated a loss each member of the organschaft calculates its losses independently for both tax and commercial purposes in the same manner as if no organschaft existed a net_operating_loss of one subsidiary can be used against the net operating_profit of corporation a and the other subsidiary each member of an organschaft files a separate company tax_return and computes its separate company taxable_income the parent of the organschaft includes the separate company taxable_income of its subsidiaries in the computation of its taxable_income the german statutory language technically requires the income of the subsidiaries to be attributed to the parent it is the parent company on which any german income_tax_liability is assessed for technical purposes and the parent is liable for remitting any_tax due on its subsidiaries’ profits the mutual rights and obligations arising from the required profit and loss transfer agreement must be disclosed in the commercial balance_sheet either as an account receivable or as an account payable between the parent and the subsidiaries the obligations under the profit and loss transfer agreement must be satisfied within a reasonable period of time in general a reasonable period of time is a period of months following the adoption of the annual accounts of the subsidiaries these obligations need not be satisfied in the form of a cash payment for example the obligations can be converted into a loan in addition it is permissible under german law for the parent to be obligated to return profits to the subsidiary in the form of a contribution_to_capital under the required profit and loss transfer agreement the parent of the organschaft has no specific claim against its subsidiaries for the income taxes associated with their income instead as noted above the parent has a right to all of its subsidiary’s pre-tax profits an amount which includes both the amount of the tax and the after-tax profits a subsidiary must transfer its pre-tax profits even if the organschaft’s total_tax liability is reduced by losses_incurred by other subsidiaries if a subsidiary must remit part or all of the income_tax_liability of the organschaft as a result of a parent’s default such subsidiary has a cause of action against the parent to recover such amount with respect to taxpayer all members of the organschaft have entered into a binding tax_allocation_agreement that in general allocates corporate income taxes among the members based on relative profits pursuant to a corporate resolution any payment by subsidiary b or c to corporation a in satisfaction of its payable under the organschaft’s profit and loss transfer agreement will be contributed to such corporation’s capital to the extent such payment exceeds its allocable share of the organschaft’s tax_liability determined in accordance with the tax_allocation_agreement pursuant to the resolution the subsidiaries are not required to issue additional shares of capital stock to corporation a the taxpayer’s german counsel has opined that were corporation a unable to pay part or all of the income_tax it is likely that the german tax authorities would be able to successfully collect the group’s entire tax_liability from subsidiary b or subsidiary c rather than merely collect each subsidiary’s portion of the organschaft’s tax_liability taxpayer’s german counsel has stated that the tax authorities’ legal_obligation to enforce the collection of the full tax claim might take precedence over any equitable principles that would otherwise limit the authorities’ ability to collect from the subsidiaries foreign_tax_credit analysis sec_901 of the code generally permits a taxpayer to elect to credit income taxes paid_or_accrued to a foreign_country against the taxpayer’s u s income_tax the sec_901 credit includes a credit for income taxes paid directly by a u s corporate taxpayer as well as income taxes deemed to have been paid indirectly by such a taxpayer under sec_902 sec_902 generally provides that a u s_corporation owning percent or more of the voting_stock of a foreign_corporation from which it receives dividends in any taxable_year shall be deemed to have paid the same proportion of such foreign corporation’s post-1986_foreign_income_taxes as the amount of such dividends determined without regard to sec_78 bears to such foreign corporation’s post-1986_undistributed_earnings sec_1_901-2 provides if foreign_income_tax is imposed on the combined income of two or more related_persons for example a husband and wife or a corporation and one or more of its subsidiaries and they are jointly and severally liable for the income_tax under foreign law foreign law is considered to impose legal liability on each such person for the amount of the foreign_income_tax that is attributable to its portion of the base of the tax regardless of which person actually pays the tax as stated above the taxpayer’s german counsel has opined that the german tax authorities would likely assess liability on and collect the entire tax from the subsidiaries if the parent_corporation a failed to remit the tax thus the liability of the members of the corporation a organschaft is substantially equivalent in practice to joint_and_several_liability legal liability for the german taxes therefore is to be determined under sec_1_901-2 and the german tax_liability is to be divided on a pro_rata basis among the members of the organschaft corporate analysis in 18_tc_396 aff’d per curiam 202_f2d_150 3rd cir subsidiaries of a consolidated_group made payments to their parent equal to the amount of tax that would have been due had the subsidiaries filed separate returns the court noted that the payment by a subsidiary of its allocable portion of the group’s tax_liability would not constitute a dividend the court held however that amounts in excess of the allocable portion of the actual liability constituted dividends accord 392_f2d_241 ct_cl revrul_73_605 1973_2_cb_109 relied on beneficial corp and dynamics corp to characterize payments between subsidiaries that were members of an affiliated_group filing consolidated_returns in the ruling each subsidiary whose hypothetical tax computed on a separate basis exceeded its share of the consolidated_tax_liability paid the excess_amount to the common parent along with its share of the consolidated_tax_liability the excess amounts were then paid_by the common parent to another subsidiary whose losses resulted in the reduced tax_liabilities of the profitable subsidiaries the ruling concluded that the payments by the subsidiaries in excess of their actual tax_liabilities are in substance dividends to their parent_corporation followed by contributions to the capital of the loss subsidiary sec_305 of the code provides that gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholder with respect to its stock except as otherwise provided in sec_305 of the code sec_305 of the code provides that sec_305 of the code does not apply and that the distribution will be treated as a distribution_of_property to which sec_301 applies if the distribution is at the election of any of the shareholders whether exercised before or after the declaration thereof payable either in stock or in property revrul_80_154 1980_1_cb_68 discusses the effect on the u s shareholders of a foreign_corporation of a shareholder resolution that declared a cash dividend and provided that the distribution was to be used to increase capital_investment in the corporation where no cash or stock was actually distributed the ruling contains the following analysis a resolution declaring a cash dividend raises the presumption that a cash dividend is intended however this assumption is rebutted when the corporate resolution ties up the cash dividend so effectively that the shareholders never receive it never exercise any control with respect to it and the dividend is used to pay for additional stock pursuant to a corporate resolution any payment by the subsidiaries to corporation a in satisfaction of their payables under the organschaft’s profit and loss transfer agreement will be contributed to such corporation’s capital to the extent such payment exceeds its allocable share of the organschaft’s tax_liability determined in accordance with the tax_allocation_agreement under revrul_80_154 sec_305 will apply to the foregoing transaction and the payment distribution will not be includible in the income of corporation a rulings based on the legal authorities cited above and on the facts and representations submitted including the fact that corporation a owns percent of the stock of subsidiaries a and b german law is considered to impose legal liability within the meaning of sec_1_901-2 on each member of the corporation a organschaft for the amount of german corporate_income_tax that is attributable to each member’s portion of the base of the tax as described in ruling regardless of which person actually remits the tax in determining the portion of the consolidated german tax_liability for which each member of the group is considered legally liable under sec_1 f the consolidated german liability of the group must be apportioned among the members of the group in accordance with the ratio which that portion of the consolidated_taxable_income measured under german law attributable to each member of the group having taxable_income bears to the consolidated_taxable_income the consolidated_taxable_income attributable to each member of the group is to be determined prior to the transfer of tax loss or profits by the subsidiaries to corporation a the portion of the german tax_liability attributable to corporation a’s income as determined under this ruling is creditable by taxpayer pursuant to sec_901 the pro_rata share of the german tax_liability attributable to the income of the subsidiaries as determined under this ruling is creditable by taxpayer pursuant to sec_902 the transfer for german tax purposes of a tax loss or profits by the subsidiaries to corporation a through the use of accounts_payable and accounts_receivable will be disregarded a payment from each of the subsidiaries to corporation a up to the amount of such subsidiary’s share of the organschaft’s taxes will not be treated as a dividend by such subsidiary any payment from the subsidiaries to corporation a in excess of such subsidiary’s share of the organschaft’s taxes will be treated as a dividend provided sufficient earnings_and_profits exist except to the extent a corporate resolution described in ruling below is in existence at the time of such payment if pursuant to a binding corporate resolution an amount of cash that would otherwise be paid to corporation a by the subsidiaries is instead required to be used to increase the capital of such subsidiary such amount will represent a distribution by the subsidiary of its common_stock to its shareholder and such distribution will not be includible in corporation a’s gross_income these rulings have effect only to the extent that the relevant german law remains substantially unchanged the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed or implied regarding the application of any other provisions of the code or regulations a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely anne o’connell devereaux senior technical reviewer office of associate chief_counsel international
